IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44590

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 516
                                                )
       Plaintiff-Respondent,                    )   Filed: July 12, 2017
                                                )
v.                                              )   Karel A. Lehrman, Clerk
                                                )
CHRISTIAN GONZALEZ MUNSON,                      )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order denying Idaho Criminal Rule 35 motion, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Cristian Gonzalez Munson was found guilty of felony eluding a peace officer involving
excessive speed or endangerment, Idaho Code § 49-1404(a)(c), misdemeanor providing false
information to law enforcement, I.C. § 18-5413(2), and misdemeanor driving without privileges,
I.C. 18-8001(3). For the eluding charge, the district court imposed a unified five-year sentence,
with two years determinate. The court ordered credit for time served on the two misdemeanors.
The district court retained jurisdiction, and Munson was sent to participate in the rider program.
After Munson completed his rider, the district court relinquished jurisdiction and executed the
underlying sentence. Munson filed an Idaho Criminal Rule 35 motion requesting the district
court reconsider the order relinquishing jurisdiction and place Munson on probation or, in the


                                                1
alternative, reduce the determinate portion of his sentence. The district court denied the Rule 35
motion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Munson’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Munson’s
Rule 35 motion is affirmed.




                                                2